internal_revenue_service department of the treasury number release date index p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-110197-00 date date legend taxpayer state commission company school district city district state code foundation project line a line b a dear this letter responds to your authorized representative’s letter dated date requesting a letter_ruling concerning whether the payment received by taxpayer for the relocation of certain underground gas transmission lines is a nonshareholder contribution_to_capital excludable from income under sec_118 of the internal_revenue_code taxpayer represents that the facts are as follows facts plr-110197-00 taxpayer is an investor-owned public_utility incorporated in state taxpayer provides natural_gas transmission and distribution services to customers in southern and central state taxpayer is subject_to the regulation of the commission taxpayer is a wholly-owned subsidiary of company a state corporation with whom it files a consolidated_return on a calendar_year basis using the accrual_method of accounting the district_office of the internal_revenue_service that has or will have examination jurisdiction over taxpayer is district the proposed grading and construction of a new public high school site for the school district requires the permanent relocation of two big_number foot sections of gas transmission pipeline gas lines which are owned and operated by taxpayer the state code provides that the governing board_of a school district shall not approve a project involving the acquisition of a school site by a school district unless it is determined that the property purchased or to be built upon is not a site that contains one or more pipelines situated underground or aboveground which carries among other things hazardous substances unless the line is used to supply natural_gas to that school or neighborhood the parcels of land that the gas lines cross are owned by the foundation and were the subject of a lease-option agreement with the school district the option has been exercised by the school district and escrow has been opened to acquire the property for the construction of the project the project will be constructed to alleviate present overcrowding in education facilities within the school district the foundation is a tax-exempt non-profit organization organized under sec_501 the foundation has been established with the sole purpose of providing land and funds for grades school facilities for the benefit of those residing within the geographical boundaries of the school district the project and the gas lines are situated in city the exclusive purpose of the relocation of the gas lines is to facilitate construction of the project the gas lines referred to by taxpayer as line a and line b are intrastate transmission pipelines they are high pressure conduit pipelines that transport gas from one substation to another the relocation is not a condition for service from the gas lines to the school district by taxpayer no customers are served from these lines accordingly the gas lines will not supply natural_gas to the proposed high school or the neighborhood the foundation on behalf of the school district has paid taxpayer dollar_figurea for the cost to relocate the gas lines the commission does not allow taxpayer to add amounts received from the school district in taxpayer’s rate base for rate making purposes rather the cost is treated as income as a result taxpayer will not earn a return on the funds it receives from the school district to relocate the lines plr-110197-00 taxpayer also represents that the relocated gas lines will remain a permanent part of taxpayer’s working_capital structure the payment to taxpayer is not compensation_for services the payment is a bargained for exchange for the relocation project the payment will result in new and improved equipment as part of taxpayer’s natural_gas transmission system commensurate with the amount of funds paid and the relocated gas lines will be utilized by taxpayer in the course of its business to produce income ruling requested taxpayer requests the internal_revenue_service to rule that the payment received by taxpayer for the relocation of the gas lines is a nonshareholder contribution_to_capital under sec_118 and is not a taxable ciac under sec_118 law and analysis sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by a of the tax_reform_act_of_1986 the act and a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution to the capital of taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess in general the amendment made by of the act to sec_118 was intended to require a regulated_public_utility to include in income the value of any ciac plr-110197-00 made to encourage the provision of services by the utility to a customer as a result under the act all ciacs even those received by a regulated_public_utility such as taxpayer are includable in the gross_income of the receiving corporation the house ways_and_means_committee report house report states that property including money is a ciac rather than a contribution_to_capital if it is contributed to provide or encourage the provision of services to or for the benefit of the person making the contribution h_r rep no 99th cong 1st sess vol c b a utility is considered as having received property to encourage the provision of services if any one of the following conditions is met the receipt of the property is a prerequisite to the provision of the services the receipt of the property results in the provision of services earlier than would have been the case had the property not been received or the receipt of the property otherwise causes the transferor to be favored in any way the house report also states that the repeal of the special exclusion does not affect transfers of property that are not made for the provision of services including situations where it is clearly shown that the benefit of the public as a whole was the primary motivating factor in the transfers h_r rep no th cong 1st sess vol c b notice_87_82 1987_2_cb_389 provides additional guidance on the treatment of ciacs notice_87_82 follows the language from the house report and states that a payment received by a utility that does not reasonably relate to the provision of services by the utility or for the benefit of the person making the payment but rather relates to the benefit of the public at large is not a ciac in notice_87_82 an example of a payment benefitting the public at large is a relocation payment received by a utility under a government program to place utility lines underground in that situation the relocation is undertaken for either reasons of community aesthetics or in the interest of public safety and does not directly benefit particular customers of the utility in 339_us_583 1950_1_cb_38 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital u s pincite c b pincite in 412_us_401 the court articulated five characteristics of a nonshareholder contribution_to_capital first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will plr -110197-00 be employed in or contribute to the production of additional income and its value assured in that respect in the present case the state code prohibits the use of the proposed site to construct the project unless the gas lines are removed from the site it is clear that the state code prohibition against underground or aboveground pipelines carrying among other things hazardous materials on a proposed school site promotes public safety the relocation is mandated by statute and undertaken for purposes of public safety accordingly we conclude that the payment to taxpayer for the relocation falls within the public benefit exception described in the house report and notice_87_82 and will not be treated as a ciac under sec_118 furthermore the payment to taxpayer meets the five characteristics of a nonshareholder contribution_to_capital stated in united_states v chicago burlington quincy railroad co based solely on the foregoing analysis and the representations made by taxpayer we rule as follows the payment received by taxpayer for the relocation of the gas lines is a nonshareholder contribution to the capital of taxpayer under sec_118 and is not a ciac under sec_118 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations in accordance with the power_of_attorney filed with this request we are sending copies of this letter_ruling to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
